Citation Nr: 0029409	
Decision Date: 11/07/00    Archive Date: 11/16/00

DOCKET NO.  97-22 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bipolar disorder.

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1967 to 
August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in April 1997, a statement of the case was issued in April 
1997, and a substantive appeal was received in June 1997.  In 
November 1997, the veteran withdrew his request for a 
personal hearing at the RO.  This case was remanded for 
additional development in November 1998 and has been returned 
to the Board for appellate review.


REMAND

At the outset, the Board recognizes that certain language in 
its November 1998 remand pertinent to the bipolar disability 
issue was designed to facilitate eventual analysis under the 
well-grounded claim criteria of 38 U.S.C.A. § 5107(a).  
However, on October 30, 2000, the President signed into law a 
bill which amended the provisions of 38 U.S.C.A. § 5107 to 
eliminate the well-grounded claim requirement.  H.R. 4205, 
the Floyd D. Spence National Defense Authorization Act for FY 
2001, Title XVI, Subtitle B, § 1611, Public Law No:  106-398 
(October 30, 2000).  Under the revised provisions of 38 
U.S.C.A. § 5107(a), VA is now required to assist a claimant 
in developing all facts pertinent to a claim for VA benefits.  
VA shall provide a medical examination when such examination 
may substantiate entitlement to the benefits sought.  
However, VA may decide a claim without providing assistance 
when no reasonable possibility exists that such assistance 
will aid in establishment of entitlement.

After reviewing the evidence of record in view of the recent 
change to 38 U.S.C.A. § 5107(a), the Board must conclude that 
further development is necessary.  With regard to the bipolar 
disability issue, the VA examinations accomplished to date 
did not include any medical opinion as to the relationship, 
if any, to the veteran's military service.  

Turning to the PTSD issue, the Board observes that service 
connection for post-traumatic stress disorder requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an inservice stressor; 
and credible supporting evidence that the claimed inservice 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  See 38 C.F.R. § 3.304(f) (1999).  

However, prior to March 1997, the provisions of 38 C.F.R. 
§ 3.304(f) required medical evidence establishing a clear 
diagnosis of PTSD, credible supporting evidence that the 
claimed inservice stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  If the 
claimed stressor was related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed inservice stressor.  38 C.F.R. § 3.304 (1996).  

As it appears that both versions of 38 C.F.R. § 3.304 may 
have been effect during part of the appeal period, both 
versions must be considered with the most favorable being 
applied to the veteran's claim.  

However, the February 1997 VA examination resulted in a 
diagnosis of PTSD, whereas the most recent VA examination in 
January 2000 found that the criteria for a diagnosis of PTSD 
had not been met.  Under the circumstances, further 
development of the medical evidence is necessary to ascertain 
whether or not the veteran does in fact suffer from PTSD.  

With regard to stressors, it appears from the record that one 
claimed stressor has been verified.  Specifically, it has 
been confirmed that a serviceman attached to the same company 
as the veteran was killed on July 21, 1969, as alleged by the 
veteran.  The veteran maintains that he had traded his rest 
and recreation time with this serviceman and that he 
otherwise would have been on that mission.  The medical 
examiners must be informed that the death of this serviceman 
has been verified and the examiners must then determine if 
the veteran has PTSD related to this stressor (to include 
discussion of the sufficiency of the stressor).

For the reasons set forth above, the case is hereby REMANDED 
to the RO for the following actions:

1.  The veteran should be scheduled for a 
special VA psychiatric examination by a 
board of two examiners (if possible, by 
examiners who have not yet examined the 
veteran).  It is imperative that the 
claims file be made available to the 
examiners and be reviewed in connection 
with the examination.  The psychiatric 
examination should include special 
psychological testing for the purpose of 
ascertaining whether or not he suffers 
from PTSD.  The examiners should be 
informed that the death of a fellow 
serviceman in Vietnam has been confirmed 
and that the veteran alleges that he 
would have been on that mission instead 
of that serviceman but for the fact that 
they had traded their rest and recreation 
leave time with each other.  Based on a 
review of the evidence and examination of 
the veteran (including the special 
psychological testing), the examiners 
should determine whether a medical 
diagnosis of PTSD is warranted and, in 
connection with that determination, 
should discuss the sufficiency of the 
stressor (the death of the fellow 
serviceman under the circumstances 
claimed by the veteran).  It the 
examiners determine that a medical 
diagnosis of PTSD is not warranted or, if 
it is, that it is not related to the 
verified event claimed to be a stressor 
by the veteran, the examiners should so 
state.  Additionally, if the examiners 
find that a medical diagnosis of bipolar 
disorder is warranted, after reviewing 
the record they should offer an opinion 
as to whether or not such disorder is 
related to the veteran's military 
service.  

2.  After completion of the above, the RO 
should review the expanded record and 
determine whether the veteran's claims 
can be granted.  If one or both claims 
remain denied, then the RO should furnish 
the veteran and his representative with 
an appropriate supplemental statement of 
the case and afford them an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review. 

The purpose of this remand is to ensure that the provisions 
of 38 U.S.C.A. § 5107(a) are complied with and to clarify 
matters of medical complexity.  The veteran and his 
representative are free to submit additional argument and 
evidence in connection with the matters addressed by the 
Board in this remand.  



		
ALAN S. PEEVY 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).



- 5 -


